Citation Nr: 1218253	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  06-35 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability. 

2.  Entitlement to service connection for a left shoulder disability.

3.  Whether there is new and material evidence to reopen a previously denied claim for service connection for sleep apnea.

4.  Whether there is new and material evidence to reopen a previously denied claim for service connection for hypertension.

5.  Whether there is new and material evidence to reopen a previously denied claim for service connection for a skin disability, also claimed as rash on the chest, back, and jock area, and "staph" infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976, November 1976 to May 1980, October 2001 to September 2002, and January 2003 to July 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's applications to reopen his previously denied claims for service connection for sleep apnea, hypertension, and skin disability, as well as his claims for service connection for a left shoulder disability and a bilateral knee disability.  

The RO had previously considered and denied the claim for service connection for sleep apnea in January 1999, and both that January 1999 and subsequent May 2004 decisions adjudicated this claim on the premise that the Veteran's sleep apnea was not directly incurred in or aggravated by his active military service.  In his claim to reopen, submitted in September 2003, however, he indicated that he is claiming entitlement to service connection for his sleep apnea as having been aggravated by his military service.  But having said that, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that reliance upon a new etiological theory is insufficient to transform a previously denied claim into a new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  See also Robinson v. Mansfield, 21 Vet. App. 545 (2008) (separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability.  The Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion, only those explicitly raised either by the claimant or by the evidence of record.).  So the claim for service connection for sleep apnea will continue to be characterized as one of that had been previously denied.

Subsequently, in a December 2006 rating decision, the RO denied service connection for gout and diabetes mellitus.  The Veteran submitted a timely notice of disagreement.  In a September 2009 rating decision, however, service connection was ultimately granted for diabetes mellitus and for gout of the left toe.  The Veteran did not appeal the rating assigned or the effective dates for these disabilities.  Thus, these issues are not part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).  

To provide the Veteran with due process, the Board finds that additional development is needed concerning the petitions to reopen the claims for service connection for sleep apnea, hypertension, and a skin disability.  Additionally, further development also is required regarding the claim for service connection for a left shoulder disability.  The Board is therefore remanding these claims to the RO via the AMC.


FINDINGS OF FACT

1.  During service in 2002, the Veteran complained of pain in the knees, but there is no documentation of previous or subsequent complaints referable to the knees and no objective clinical findings of a chronic or permanent bilateral knee disorder.

2.  A VA compensation examination also has found no objective (x-ray) indication of arthritis in the knees or of any other diagnosis of a bilateral knee disorder.
.

CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in January 2004, November 2004, and April 2005.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing him of the information and evidence not of record that was necessary to substantiate his claim, (2) informing him of the information and evidence VA would obtain and assist him in obtaining, and (3) informing him of the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case or supplemental statement of the case - such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, the January 2004, November 2004, and April 2005 VCAA letters were issued prior to the May 2004 adverse determination on appeal, so in the preferred sequence.

A June 2006 letter also provided the Veteran notice that a "downstream" disability rating and an effective date will be assigned if service connection is eventually granted.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice.  While this letter was sent after the May 2004 rating decision on appeal, the claim was readjudicated in a September 2006 statement of the case and a November 2008 supplemental statement of the case.  Thus, the timing defect in the provision of the notice has been cured.  See Mayfield IV and Prickett, both supra.

And as for the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  Private treatment records also have been associated with the claims file.  The Veteran also was provided a VA compensation examination in connection with his claim on appeal.  The Veteran and his representative also have submitted lay statements in support of the claims.  Thus, as there is no indication that any additional evidence remains outstanding, the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Service Connection for a Bilateral Knee Disorder

The Veteran asserts that he has been diagnosed with arthritis in both of his knees and that the diagnosis was made during his period of service from October 2001 to September 2002.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated differently, service connection requires competent and credible evidence: (1) confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) of in-service incurrence or aggravation of a relevant disease or injury; and (3) of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Thus, service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent or other causes.  38 C.F.R. § 3.303(b).

Degenerative joint disease, i.e., arthritis, is a chronic condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of service discharge.  This minimum compensable rating of 10 percent for arthritis is warranted if there is X-ray confirmation and painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  This presumption of arthritis incurrence in service, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (e.g., a broken arm, separated shoulder, tinnitus (ringing in the ears) varicose veins, pes planus (flat feet), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, medical evidence is not always or categorically required when the determinative issue involves medical diagnosis or etiology, rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record - medical and lay, and the evaluation of its competency and credibility to in turn determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

After carefully reviewing the evidence of record, the Board finds no basis to grant this claim.  As explained, the first, and indeed perhaps most fundamental requirement for any service-connection claim is that the Veteran has to initially establish he has the claimed disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there is no valid claim).  In Brammer, the Court noted that Congress specifically had limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997). 

VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reiterated that this requirement of current disability is satisfied when the claimant has the disability at the time the claim or application for VA disability compensation is filed or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.

The Board now turns to the facts of this particular case.  The Veteran's STRs reference the knees several times in 2002.  In particular, he complained of pain in the knees with running in January 2002.  In April 2002, he complained of pain in the left patellar tendon and was assessed with left knee strain.  Also in April 2002, the Veteran requested a permanent profile due to wrist pain and chronic knee pain.  In May 2002, he again complained of pain in the knee.  X-rays of the knees taken at that time resulted in normal findings.  His STRs also are otherwise generally unremarkable for any prior or subsequent bilateral knee injury - including by history - or subsequent complaint or diagnosis of a chronic or permanent bilateral knee disorder or any then current abnormal findings suggestive of this or referable to the knees.  In short, there is no evidence of an injury or trauma to either knee during service, which is probative evidence against his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  However, there is at least some indication he had relevant symptoms - particularly pain - during this period of service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (indicating that, where lay evidence provided in support of a claim is competent and credible, the absence of contemporaneous medical documentation - such as would be reflected in actual treatment records (STRs, etc.) - does not preclude further evaluation as to the etiology of the claimed disorder).  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.).  

Despite this documented evidence of subjective complaints of intermittent pain in his knees during his period of service from October 2001 to September 2002, there simply has been no competent and credible evidence - medical or otherwise - that the Veteran has a clinical diagnosis of a chronic or permanent bilateral knee disability due to disease or injury since filing this claim for service connection.  Specifically, even though he reported during a VA compensation examination in May 2005 that he was diagnosed with degenerative joint disease in both knees in 2002, and that the symptoms he experienced in his knees included pain and soreness, examination of both knees revealed no pain or instability.  X-rays taken of both knees also showed no destructive process or other significant abnormality, including arthritic changes.  No other VA or private treatment record has documented a diagnosis of a bilateral knee disability.  Therefore, absent this required current diagnosis of a bilateral knee disability, there is no current disability to attribute to his military service.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 132, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Nevertheless, the Veteran has asserted that he has a current bilateral knee disorder that stemmed from his period of service from October 2001 to September 2002, during which time he received treatment for bilateral knee symptomatology.  See notice of disagreement dated in May 2005.  As already explained, the Veteran is competent even as a layman to proclaim having experienced symptomatology referable to the bilateral knee since service.  But the fact remains that the VA compensation examiner was unable to ascribe the Veteran's complaints of pain, soreness, and other symptomatology to an underlying diagnosis suggesting current consequent disability.  See Jandreau, 492 F.3d at 1377 (noting general competence to testify as to symptoms, but not medical diagnosis, and noting example in footnote 4 of competence of lay testimony with regard to a broken leg, but not a form of cancer).  Because no diagnosis has been provided concerning the bilateral knees, his subjective complaints of pain, soreness, and other symptomatology cannot be service-connected.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that mere "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")

While the Board is sympathetic to the Veteran's claim, in the absence of competent medical evidence of a current diagnosis of a bilateral knee disability, the preponderance of the evidence is against the claim.  Degenerative joint disease (i.e., arthritis) and degenerative disc disease are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiologies.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Therefore, the Board finds that the preponderance of the evidence is against this claim, so there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.



REMAND

As an initial matter, additional VCAA notice is required concerning the Veteran's petition to reopen his claims for service connection for sleep apnea, hypertension, and a skin disability because none of the notice letters sent thus far has complied with Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, the Court indicated the Veteran must be: (1) notified of the evidence and information necessary to reopen the claim, (i.e., describe what new and material evidence is); (2) apprised of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notified of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  In this case, none of the notice letters sent thus far has provided notice of what specific evidence the Veteran needs to provide to substantiate the elements needed for service connection for his sleep apnea, hypertension, and skin disability that were previously found insufficient.

Additionally, the Board finds that a clarifying opinion from the May 2005 VA  examiner is needed to better address the Veteran's claim of having experienced a left shoulder injury during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  In particular, when the Veteran was examined in May 2005, the examiner provided a diagnosis of left shoulder impingement syndrome, but concluded that, based on a review of the Veteran's claims files, discussion with him, and the examination, it was less likely as not that his shoulder disorder is related to his active military service because of the lack of documented evidence in his STRs indicating that he had a disabling injury to the shoulders.  

However, even though there is no evidence of a disabling injury to the shoulders during service, a review of the Veteran's STRs reveals multiple complaints of, and treatment for, left shoulder symptomatology, including pain and weakness, during his period of service from October 2001 to September 2002.  The Veteran also received physical therapy from May 2002 to June 2002 for his left shoulder symptomatology.  So there is a possibility that the current left shoulder disability stemmed from these symptoms that began during service, even if the Veteran never experienced a disabling injury to the shoulders during service.  However, the May 2005 VA examiner did not provide sufficient discussion of these complaints and treatment for left shoulder symptomatology and how these symptoms may or may not be related to the current diagnosis of left shoulder impingement syndrome.   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a supplemental VCAA notice letter to comply with the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In particular, this letter must: (1) notify him of the specific reason(s) for the previous denials of his claims for service connection for sleep apnea, hypertension, and a skin disability, also claimed as rash on the chest, back, and jock area, and staph infection; (2) apprise him of the type of evidence and information necessary to reopen these claims, i.e., explain what would constitute new and material evidence; and (3) explain what specific evidence is required to substantiate the elements needed to grant the claims on their underlying merits. 

2.  If still available, have the May 2005 VA examiner provide supplemental comment to the opinion he offered at the conclusion of that examination.  Specifically, he must discuss the Veteran's service treatment records, including those dated in May 2002, June 2002, and July 2002 noting complaints of left shoulder pain, and the records dated from May 2002 to June 2002 showing treatment with physical therapy, and whether it is as likely as not these complaints and treatment for left shoulder symptomatology in service are related to his current diagnosis of left shoulder impingement syndrome.

The May 2005 VA examiner also needs to consider the Veteran's lay statements that he has experienced left shoulder symptomatology since service.  

To facilitate providing this additional comment, the claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history and to ensure he addresses these additional points that need addressing.

If the May 2005 VA examiner is no longer available to provide this additional comment, then have another examiner comment that is equally qualified.  This examiner should determine whether the Veteran needs to be re-examined.

Whoever is designed to provide this additional comment must discuss the medical rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination (including if another examination becomes necessary) and from information obtained from review of the claims file.

If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she should expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether an opinion is not possible because there are multiple possible etiologies with none more prevalent than another, the cause of the disorders remains unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he or she cannot comment on this determinative issue of etiology will not suffice. 

In the event another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on his pending claims as it would require adjudicating his claims based on the evidence already in the file.  See 38 C.F.R. § 3.655.

3.  Then readjudicate the claims in light of all additional evidence obtained.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


